Order unanimously affirmed, without
costs. Memorandum: Special Term correctly determined that the marketing agreements between the parties were not contrary to law and properly granted defendant’s motion for summary judgment and dismissed the complaint. Inasmuch as the terms and conditions of the marketing agreements complied in all respects with the applicable provisions of the New York State Agriculture and Markets Law, it was unnecessary for Special Term to consider whether this was a class action or whether the contracts were co-operative marketing agreements. In affirming the validity of the agreements we do not reach or pass upon these questions. (Appeal from order of Erie Special Term granting motion for summary judgment in declaratory judgment action.) Present — Goldman, P. J., Del Yecchio, Witmer, Gabrielli and Bastow, JJ.